Citation Nr: 0431060	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling, to include 
separate 10 percent ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted the veteran entitlement to 
service connection for tinnitus at a 10 percent evaluation.

The RO has also granted the veteran service connection for 
post-traumatic stress disorder; and bilateral hearing loss.  


FINDINGS OF FACT

The veteran is currently in receipt of the maximum schedular 
evaluation for tinnitus.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6260 (2002) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which portion VA will attempt to obtain on behalf of the 
claimant.

In Holliday v. Principi, 14 Vet. App. 282-83 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that the provisions of the VCAA are potentially 
applicable to all claims filed after the date of enactment in 
November 2000, or filed before the date of enactment but not 
final as of that date.

However, as will be discussed below, the outcome of this case 
revolves around the interpretation of the relevant 
regulation.   The Court has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  Consequently, the VCAA is not an issue in 
this case.  

Factual Background

In April 2002, the RO granted service connection for tinnitus 
and assigned a 10 percent rating.  This decision was based on 
a March 2002 VA examination addendum in which the examiner 
noted that the veteran had tinnitus, and that tinnitus was 
most likely related to his service connected hearing loss.

A February 2003 VA addendum indicates that the veteran 
reported that he had longstanding tinnitus, but that it had 
recently resolved.

An April 2003 VA examination shows that the veteran reported 
recurrent tinnitus, and that it was present more often than 
not.  He indicated that his tinnitus was most noticeable in a 
quiet environment, and at times made it more difficult for 
him to fall asleep at night.  He stated that the tinnitus was 
equally present in both ears.  The examiner's assessment was 
bilateral tinnitus.  

The veteran asserts that a separate 10 percent evaluation for 
each ear should be established.  His representative argues 
that the rating schedule, to include the provisions pertinent 
to ear disabilities, specifies when a disability is to be 
rated for a single entity as opposed to bilaterally, and that 
the rating schedule prior to a recent change in the law was 
not specific regarding whether the 10 percent rating for 
tinnitus is for unilateral or bilateral disability.  

It is argued that the veteran filed his claim for a separate 
rating prior to the change in the law, 38 C.F.R. § 4.87, that 
Diagnostic Code 6260 was ambiguous, and that the Court of 
Appeals for Veterans Claims (Court) has held that any 
ambiguity should be resolved in favor of the veteran.  It is 
also maintained that 38 C.F.R. § 4.25 (2002) also mandated 
that a separate rating be awarded for each ear affected by 
tinnitus.

Analysis

The veteran asserts that a separate 10 percent evaluation for 
each ear should be established.  His representative argues 
that the rating schedule, to include the provisions pertinent 
to ear disabilities, specifies when a disability is to be 
rated for a single entity as opposed to bilaterally, and that 
the rating schedule prior to a recent change in the law was 
not specific regarding whether the 10 percent rating for 
tinnitus is for unilateral or bilateral disability.  

It is argued that the veteran filed his claim for a separate 
rating prior to the change in the law, 38 C.F.R. § 4.87, that 
Diagnostic Code 6260 was ambiguous, and that the Court of 
Appeals for Veterans Claims (Court) has held that any 
ambiguity should be resolved in favor of the veteran.  It is 
also maintained that 38 C.F.R. § 4.25 (2002) also mandated 
that a separate rating be awarded for each ear affected by 
tinnitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The RO has assigned a 10 percent rating for the bilateral 
tinnitus under Diagnostic Code 6260, which is the maximum 
schedular rating available for tinnitus.  38 C.F.R. § 4.87, 
Code 6260.

The veteran and his representative argue that the appellant 
is entitled to a separate 10 percent rating for tinnitus for 
each ear under Diagnostic Code 6260.  The Board finds no 
merit in this argument.  While the rating schedule at the 
time of the claim does provide for separate ratings for some 
ear disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2002)), it specifically does not address the 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  It has thus been found that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.  

Additionally, the Board notes that VA Office of General 
Counsel has promulgated a decision addressing the application 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 to claims for 
separate ratings for recurrent tinnitus.  It was noted that 
on May 14, 2003, VA published a final rule adding a note to 
Diagnostic Code 6260, directing raters to "[a]ssign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260, note (2).  It was held that Diagnostic Code 6260, 
as in effect prior to June 10, 1999, and as amended as of 
that date, authorized a single 10% disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  It was added that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003, May 22, 2003.  The Board is bound by this 
opinion.

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, at 378 (1995) (10% is the highest level 
possible under the regulations for tinnitus).  The Board 
would also point out that the provisions of 38 C.F.R. § 4.25 
relating to the combined rating table are inapplicable to the 
facts of this case.

Additionally, there is no showing that the veteran's service-
connected tinnitus reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis, and appellant has not 
asserted otherwise.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent medical attention, much less frequent 
periods of hospitalization.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand or refer the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 
3.321(b)(1) (2002); See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Therefore, the Board finds that the veteran is currently 
properly rated as 10 percent disabled for his tinnitus, as 
this is the maximum schedular evaluation allowed for this 
disability, as a matter of law.  Where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the grounds of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



